DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Regarding Claims 4, 10-11, 13-14, 19 and 21-23. (Cancelled)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 12, 15-18, 20 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite the limitation “wherein the compressional (P) wave signals and the shear (S) wave signals are generated using a first controlled electric source disposed in a first vertical portion of a first well and a second controlled electric source disposed in a first horizontal portion of the first well, and wherein the compressional (P) wave signals and the shear (S) wave signals are acquired via a receiver array disposed at least in part in a second horizontal portion and a second vertical portion of a second well that overlap at least a portion of the depth range,” but said limitation is not supported in the original disclosure. More specifically, the original disclosure does not disclose the combination of controlled source in vertical and horizontal portions of the first well and the receivers in the second horizontal and vertical portions of a second well. In the original disclosure, Fig 3 discloses the receiver positions with the sources on the surface, Fig. 8 show the sources in the horizontal portions of a first well and receivers in the second horizontal and vertical portions of a second well, and Fig. 9 shows the first and second wells with sources and receivers both in vertical wells, but the original disclosure does not disclose the specific claimed combination as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, 16-18, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al., US-PGPUB 2008/0159075 (hereinafter Underhill) in view of Sayers et al., WO 2014/205162 (hereinafter Sayers) and Le Calvez et al., US-PGPUB 2014/0119159 (hereinafter Le Calvez)

          Regarding Claims 1, 18 and 20. Underhill discloses receiving a velocity model derived via compressional (P) wave signals versus depth in a geologic environment that comprises an anisotropic formation (Fig. 3, 154, 158 to 170 and generating and recording seismic event, and to Fig. 4, 190, building the velocity model and receiving the model thereafter. Since well stimulation generates that includes both compressional and shear seismic energy (Paragraph [0003]), and the velocity model was built using the well stimulation, the velocity model was derived via compressional wave; Paragraph [0036], developing a velocity model using seismic data recorded at different depths);

calibrating vertical and horizontal velocities of the velocity model using compressional (P) wave signals and shear (S) wave signals that span a depth range of the anisotropic formation to generating calibrated velocity model information (Fig. 4, 190, calibrate velocity model and also 198, make further adjustment to velocity model), wherein the compressional (P) wave signals and the shear (S) wave signals are generated (Paragraph [0003]) using at least one controlled electric source (Fig. 3, 158, seismic source; Paragraph [0029], perforating gun) and acquired using a receiver array (Paragraph [0029], sensor array; Fig. 3, 154),

and transmitting information from the first microseismic event and second microseismic event to control, adjust or initiate one or more operation of equipment associated with the geologic environment (Paragraph [0005]-[0006], adjust fracture operation, specialist using seismic information in the planning and further well stimulation and drilling)

Underhill further discloses stimulation (Paragraph [0003], well stimulation), and adjusting the hydraulic fracture operation based on the observed and modeled extent of fracture growth (Paragraph [0005]), which implies multiple stages of stimulation), and locating a micro seismic event generated by the stimulation based at least in part on a portion of the received seismic data and based at least in part on the crosswell calibrated velocity model information using triangulation (Paragraph [0004]), wherein a crosswell calibrated velocity model information is calibrated based at least in part on seismic data associated with a vertical well portion (Fig. 4, 190; Paragraph [0021]; Paragraph [0024])

Underhill does not disclose receiving compressional (P) wave signals and shear (S) wave signals that span a depth range of the anisotropic formation, wherein the compressional (P) wave signals and the shear (S) wave signals are generated using a first controlled electric source disposed in a first vertical portion of a first well and a second controlled electric source disposed in a first horizontal portion of the first well, and wherein the compressional (P) wave signals and the shear (S) wave signals are acquired via a receiver array disposed at least in part in a second horizontal portion and a second vertical portion of a second well that overlap at least a portion of the depth range, and does not explicitly disclose receiving first and second seismic data responsive to a first stage of stimulation of the anisotropic formation via a first perforation in a horizontal portion of a stimulation well disposed in the anisotropic formation, locating first and second microseismic events and rendering the located microseismic events to a display with respect to one or more dimensions of the anisotropic formation

Le Calvez discloses receiving compressional (P) wave signals and shear (S) wave signals that span a depth range of the anisotropic formation, wherein the compressional (P) wave signals and the shear (S) wave signals are generated using a first controlled electric source disposed in a first vertical portion of a first well and a second controlled electric source disposed in a first horizontal portion of the first well, and wherein the compressional (P) wave signals and the shear (S) wave signals are acquired via a receiver array disposed at least in part in a second horizontal portion and a second vertical portion of a second well that overlap at least a portion of the depth range (Abstract; Paragraphs [0007]; [0035]; [0038]-[0039]; [0042]; [0047]-[0048]; [0003])

Sayers discloses obtaining an initial velocity model (Paragraphs [0089]-[0090], initial velocity model before a fracturing process), receiving first seismic data responsive to a first stage of stimulation of the anisotropic formation via a first perforation in a horizontal portion of a stimulation well disposed in the anisotropic formation (Paragraph [0051], stage 1; Figs. 2-4; Paragraph [00124]), wherein the first seismic data comprise seismic data received by the receivers (Paragraph [0082], receivers), locating a first microseismic event generated by the first stage of stimulation using at least a portion of the received first seismic data and using the crosswell calibrated velocity model information, wherein the crosswell calibrated velocity model information is generated without using the first seismic data generated by the first perforation (Paragraph [0051], various microseismic events located, corresponding to multiple stages of stimulation treatments; Paragraphs [0053]-[0054], [0080]-[0081], [0089]), locating the microseismic events via updated seismic velocity model; Fig. 5, locate microseismic events using updated velocity model, where initial velocity model does not use the first seismic data, since the initial velocity model was received prior to any fracturing or stimulation process), rendering the located first microseismic event generated by the first stage of stimulation with respect to one or more dimensions of the anisotropic formation via a display (Figs. 3-4), receiving second seismic data responsive to a second stage of stimulation of the anisotropic formation via a second perforation in the horizontal portion of the stimulation well disposed in the anisotropic formation (Paragraph [0051], stage 2; Figs. 2-4; Paragraph [00124]), wherein the second seismic data comprise seismic data received by the receiver (Paragraph [0082], receivers), locating a second microseismic event generated by the second stage of stimulation using at least a portion of the received second seismic data and using the crosswell calibrated velocity model information, wherein the crosswell calibrated velocity model information is generated without using the second seismic data generated by the second perforation (Paragraph [0051], various microseismic events located; Paragraphs [0053]-[0054], [0080]-[0081], [0089]), locating the microseismic events via updated seismic velocity model; Fig. 5, locate microseismic events using updated velocity model, where initial velocity model does not use the second seismic data) and rendering the second microseismic event generated by the second stage of stimulation with respect to the one or more dimensions of the anisotropic formation via the display (Figs. 3-4)

         It would have been obvious to be recognized by one of ordinary skill in the art to calibrate the entire seismic data that corresponds to all regions of the well portions, including the horizontal and vertical to obtain accurate data for successful location of the seismic event. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Sayers and Le Calvez in Underhill and receive compressional (P) wave signals and shear (S) wave signals that span a depth range of the anisotropic formation, wherein the compressional (P) wave signals and the shear (S) wave signals are generated using a first controlled electric source disposed in a first vertical portion of a first well and a second controlled electric source disposed in a first horizontal portion of the first well, and wherein the compressional (P) wave signals and the shear (S) wave signals are acquired via a receiver array disposed at least in part in a second horizontal portion and a second vertical portion of a second well that overlap at least a portion of the depth range, and 
calibrate vertical and horizontal velocities of the velocity model using the compression al (P) wave signals and the shear (S) wave signals generated by the first controlled electric source and the second controlled electric source, generate a crosswell calibrated velocity model based on the calibrated vertical velocity and horizontal velocities and receive first and second seismic data responsive to a first stage of stimulation of the anisotropic formation via a first perforation in a horizontal portion of the first well disposed in the anisotropic formation, locating first and second microseismic events and rendering the located microseismic events to a display with respect to one or more dimensions of the anisotropic formation, so that the seismic event can accurately be determined for the entire well portions, as well as allowing the operator to easily view the said event.

          Regarding Claims 2 and 19. Underhill discloses generating the crosswell calibrated velocity model information (Fig. 4, 190).

          Regarding Claim 3. Underhill discloses controlled triggering of a controlled source in the first well or an offset well to generate controlled source crosswell seismic energy (Paragraph [0029])

          Regarding Claim 5. Underhill discloses receiving the controlled source crosswell seismic energy via the receiver array wherein the receiver array is in the offset well or the first well, respectively (Fig. 1; monitoring well 40 with sensor 27 of the tool 20 and receiver tool 50)

          Regarding Claim 6. Underhill discloses the triggering occurs at a known time (Paragraph [0021], absolute time seismic event is generated; Paragraph [0029], UTC firing time; Paragraph [0034], source activation time; firing pulse transmitted at a predetermined).

          Regarding Claim 8. Underhill discloses source comprises a directional source (Paragraph [0033], orienting the perforating gun).

          Regarding Claim 16. Sayers discloses locating a plurality of microseismic events serially (Fig. 4)

          Regarding Claim 17. Sayers discloses modeling the stimulation of the formation to generate at least one modeled fracture (Abstract; Figs. 6-14)

          Regarding Claim 26. Underhill discloses generating the shear (S) wave signals that span a depth range of the anisotropic formation, wherein the generating comprises controlled triggering of at least one of the at least one of the first controlled electric source and the second controlled electric source in an offset well (Paragraph [0003]) using at least one controlled electric source (Fig. 3, 158, seismic source; Paragraph [0029], perforating gun)

          Regarding Claim 27. Underhill discloses generating the shear (S) wave signals that span a depth range of the anisotropic formation, wherein the generating comprises controlled triggering of at least one of the at least one controlled electric source in an offset well, and wherein the receiver array is in the stimulation well (Paragraph [0003]) using at least one the first controlled electric source and the second controlled electric source (Fig. 3, 158, seismic source; Paragraph [0029], perforating gun) and acquired using a receiver array (Paragraph [0029], sensor array; Fig. 3, 154)

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill, US-PGPUB 2008/0159075 in view of Sayers, WO 2014/205162 and Le Calvez, US-PGPUB 2014/0119159 as applied to Claim 3, and further in view of Kamata et al., US-PGPUB 2010/0195436 (hereinafter Kamata).

          Regarding Claim 7. The modified Underhill does not disclose the source in the well comprises a piezoelectric source.

Kamata discloses the source in the well comprises a piezoelectric source (Fig. 1; Paragraph [0052])

          Piezoelectric source is a well-known source commonly used in the industry. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kamata in the modified Underhill and use a piezoelectric source, since it only requires routine skill of substituting one known type to that with another, with predictable result. .

           Regarding Claim 9. The modified Underhil does not explicitly disclose the source comprises a planned emission frequency or range of frequencies.

Kamata disclose the source comprises a planned emission frequency or range of frequencies (Fig. 1; Paragraph [0052])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kamata in the modified Underhill and use the source that comprises a planned emission frequency or range of frequencies, since it only requires routine skill of substituting one known type to that with another, with predictable result. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Underhill, US-PGPUB 2008/0159075 in view of Sayers et al., WO 2014/205162 and Le Calvez, US-PGPUB 2014/0119159 as applied to Claim 1 above, and further in view of Reshef et al., US-PGPUB 2004/0093163 (hereinafter Reshef)

          Regarding Claim 12. The modified Underhill does not disclose the crosswell calibrated velocity model comprises information based a velocity model that comprises at least one Thomsen parameter.

Reshef discloses a well-known Thomsen parameter (Paragraph [0025]-[0026]; Paragraphs [0031], [0033]; [0055])

          At the time of the invention filed, it would have been obvious to a person of ordianry skill in the art to use the teaching of Reshef in the modified Underhill and have the crosswell calibrated velocity model information comprise information based a velocity model that comprise at least one Thomsen parameter, so as to take into consideration the anisotropic effects, and accurately determine the seismic event.

9.          Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Underhill, US-PGPUB 2008/0159075 in view of Sayers, WO 2014/205162 and Le Calvez, US-PGPUB 2014/0119159 as applied to Claim 1 above, and further in view of Leaney, US-PGPUB 2009/0010104 (hereinafter Leaney)

          Regarding Claim 15. The modified Underhill does not disclose receiving crosswell calibrated velocity model information comprises receiving information from a look-up table.

Leaney discloses generating travel time look-up tables by modeling for a given velocity model (Paragraph [0006]) that is applicable for cross-well operations (Paragraph [0024])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Leaney in the modified Underhill and receive crosswell calibrated velocity model information that comprises receiving information from a look-up table, so that the location of the seismic event can be obtained from ordered data, and this also requires routine skill of using well-known method.
          
10.          Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Underhill et al., US-PGPUB 2008/0159075 (hereinafter Underhill) in view of Sayers et al., WO 2014/205162 (hereinafter Sayers) and Le Calvez, US-PGPUB 2014/0119159 as applied to Claim 1 above, and further in view of Ball, US-PGPUB 2013/0235693 (hereinafter Ball)

          Regarding Claim 24.  The modified Underhill does not disclose selecting at least a portion of the controlled source crosswell seismic data based on a shear criterion that accounts for shear signal quality of controlled source seismic energy received by the receiver array.

Ball discloses corrections of shear log for elastic anisotropy, which includes selecting the measured shear wave (Title; Claims 3 and 10; Fig. 5; Paragraph [0007]-[0009]; Paragraph [0038])

          The advantages of using shear waves for seismic prospecting are well known in the art, which results in better resolution in seismic profiles. As such, it would have been obvious to a person of ordinary skill in the art at the time of the invention filed to use the teachings of Ball in the modified Underhill and take into an account for the anisotropy in the earth formations by selecting at least a portion of the controlled source crosswell seismic data based on a shear criterion that accounts for shear signal quality of controlled source seismic energy received by the receiver array, so that accurate microseismic analysis can be performed.

11.          Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill, US-PGPUB 2008/0159075 in view of Sayers, WO 2014/205162 and Le Calvez, US-PGPUB 2014/0119159 as applied to Claim 1 above, and further in view of Minto et al., US-PGPUB 2016/0299246 (hereinafter Minto)

          Regarding Claim 25. The modified Underhill does not disclose first and second controlled electric sources emit seismic energy at a frequency of 100 Hz to 2,000 Hz.

Minto discloses controlled disclose first and second controlled electric source emits seismic energy at a frequency of 100 Hz to 2,000 Hz (Paragraph [0024]; Fig. 13; [0029]-[0031]; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Minto in the modified Underhill and accurately perform seismic imaging.

          Regarding 28. Minto discloses the at least one the first controlled electric source and the second electric source is located on an upper surface of the geologic environment (Fig. 1, 44; Paragraph [0031])
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
13.       With respect to 112, the Examiner respectfully disagrees. Foremost, the claim recites the particular combination of generating the compressional and shear waves from the controlled sources located in vertical and horizontal portions in the first well, and the said waves being acquired with receiver array disposed at least in part in a second horizontal portion and a second vertical portion of a second well that overlap at least a portion of the depth range. Having said that, Paragraphs [0073]-[0074] discloses geophones and TP’s. Paragraphs [0091]-[0092], in reference to Fig 8, discusses monitoring well and stimulation well, and positioning one or more tools (i.e. TP’s) to acquire information associated with perforation shots and crosswell shots.
Looking at the Fig 8, the figures foremost, do not indicate which are monitoring well and stimulation well. Having said that, nonetheless, it is clear that Fig. 8 does not disclose sources in the vertical portion of the first well. Fig. 9 (and described in Paragraph [0092]) meanwhile, is an entirely different embodiment showing the crosswell source and receivers both in the vertical section of the wells, without the source and receivers also in the horizontal section of the wells. For these reasons, the rejection is maintained.
          With respect to the 103 rejection, the Examiner respectfully disagrees. LeCalvez discloses the claimed limitation as shown above, where the sources and receivers are placed in any orientations, including horizontal and vertical in the first well and second well. As such, Le Calvez in combination with Sayers and Underhill discloses as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857